 



Exhibt 10.2
EPC Agreement No. 1002
between
Allegheny Energy Supply Company, LLC
and
Washington Group International
covering
Balance of Plant for
Flue Gas Desulfurization Project
at
Hatfield’s Ferry Units 1, 2 and 3

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Principal Document

              ARTICLE   TITLE   PAGE    
ARTICLE 1 -
  AGREEMENT SCOPE     1  
ARTICLE 2 -
  TERM AND SURVIVORSHIP     1  
ARTICLE 3 -
  DEFINITIONS     1  
ARTICLE 4 -
  CONTRATOR'S GENERAL OBLIGATIONS     3  
ARTICLE 5 -
  COST AND SCHEDULE PERFORMANCE     4  
ARTICLE 6 -
  WARRANTIES     4  
ARTICLE 7 -
  PROCUREMENT AND SUBCONTRACTING     6  
ARTICLE 8 -
  ALLEGHENY     6  
ARTICLE 9 -
  CHANGE ORDER     8  
ARTICLE 10 -
  INDEPENDENT CONTRACTOR     9  
ARTICLE 11 -
  PAYMENT AND INVOICING     9  
ARTICLE 12 -
  CLAIMS AND LIENS     11  
ARTICLE 13
  TAXES AND DUTIES     12  
ARTICLE 14 -
  INSPECTION OF WORK     14  
ARTICLE 15 -
  DEFICIENT WORK     14  
ARTICLE 16 -
  SUSPENSION     15  
ARTICLE 17 -
  TERMINATION     15  
ARTICLE 18 -
  COMPLETION AND ACCEPTANCE     16  
ARTICLE 19 -
  TITLE     16  
ARTICLE 20 -
  DISTRIBUTION OF RISK, RELEASE AND INDEMNITY     16  
ARTICLE 21 -
  INSURANCE     17  
ARTICLE 22 -
  TOOLS AND EQUIPMENT     19  
ARTICLE 23 -
  RESPONSIBILITY FOR CONSEQUENTIAL DAMAGES     19  
ARTICLE 24 -
  GOVERNING LAW AND DISPUTE RESOLUTION     20  
ARTICLE 25 -
  OWNERSHIP OF INVENTIONS AND DOCUMENTS     20  
ARTICLE 26 -
  CONFIDENTIAL INFORMATION     22  
ARTICLE 27 -
  USE OF TRADEMARK AND PUBLICITY     22  
ARTICLE 28 -
  AUDIT     23  
ARTICLE 29 -
  BUSINESS STANDARDS     23  
ARTICLE 30 -
  NO INFORMATION BROKERING     24  
ARTICLE 31 -
  MANAGEMENT OF WASTE AND HAZARDOUS MATERIALS     25  
ARTICLE 32 -
  ASSIGNMENT OF AGREEMENT     25  
ARTICLE 33 -
  DESIGNATED REPRESENTATIVE AND NOTICES     26  
ARTICLE 34 -
  ALCOHOL AND DRUGS     26  
ARTICLE 35 -
  HEALTH AND SAFETY     26  
ARTICLE 36 -
  RIGHT OF REMOVAL     26  
ARTICLE 37 -
  FORCE MAJEURE     27  
ARTICLE 38 -
  AMENDMENTS     27  
ARTICLE 39 -
  PRECEDENCE     27  
ARTICLE 40 -
  MISCELLANEOUS     28  
ARTICLE 41 -
  SURVIVING OBLIGATIONS     28  
ARTICLE 42 -
  ENTIRE AGREEMENT     28  
 
           
EXHIBIT
             

A            REIMBURSABLE COSTS
B            FIXED RATES
C            FEE
D            CONTRACTOR’S PERSONNEL POLICIES
E            WGI 5-YEAR ACCOUNTING PERIOD CUT-OFF CALENDAR
F            FORM of LETTER OF CREDIT

 



--------------------------------------------------------------------------------



 



G            OWNER’S CONTROLLED INSURANCE PROGRAM (OCIP)
H            DISPUTE RESOLUTION PROCEDURE
I              LIST OF KEY WGI PERSONNEL
J             TRUST ACCOUNT AGREEMENT
K            AUDIT DATA FIELD REQUIREMENTS

 



--------------------------------------------------------------------------------



 



This Agreement is effective as of this 13th day of July, 2006, and made between
Allegheny Energy Supply Company, LLC, a limited liability company organized
under the laws of Delaware with offices at 800 Cabin Hill Drive, Greensburg,
Pennsylvania 15601-1689 (hereinafter Allegheny) and Washington Group
International, Inc., a corporation organized under the laws of Ohio with a place
of business, at 510 Carnegie Center, Princeton, NJ 08540 (hereinafter
Contractor).
Allegheny and Contractor, each in consideration of the undertakings, promises
and agreements of the other as set forth herein, hereby agree as follows:
ARTICLE 1 — AGREEMENT SCOPE

      The purpose of this Agreement is to define the terms and conditions for
the provision of the Work as specifically set out in the Job Specification. Work
is generally described as the engineering, procurement and construction of the
balance of plant work for the flue gas desulfurization project at the Hatfield’s
Ferry Units 1, 2 and 3 in Monongahela Township, Greene County, Pennsylvania, as
well as certain site management of the entire flue gas desulfurization project.
Prior to the effective date of this Agreement, Contractor performed Work under
Allegheny purchase order C-06-06864, issued on May 12, 2006 and change orders
thereto. This Agreement supercedes said purchase order in all respects, except
as to the Ft. Martin facility, and any Work performed thereunder shall be deemed
to have been performed under this Agreement.

ARTICLE 2 — TERM AND SURVIVORSHIP

2.1   Term. The Term of this Agreement begins and is effective from the date
first written above and shall terminate upon final acceptance pursuant to
Article 18, unless terminated earlier as permitted by this Agreement.   2.2  
Survivorship. The provisions of this Agreement as stipulated in Article 41 shall
survive any expiration or termination of this Agreement.

ARTICLE 3 — DEFINITIONS

      For the purpose of this Agreement, the following words and phrases shall
have the meaning stated below:

3.1   “Agreement” means Principal Document, Job Specification, and the Exhibits
listed in the Table of Contents.

  a)   “Principal Document” means this document, executed by Allegheny and
Contractor and comprising Articles 1 through 42.     b)   “Job Specification”
means the documents issued by Allegheny to Contractor which contain the detailed
description of the Work, including technical and other requirements pertaining
thereto. The Parties agree that the following documents are for information only
in the Job Specification and are not part of this Agreement: Flue Gas
Desulfurization (FGD) Phase I Study Report, dated

 



--------------------------------------------------------------------------------



 



      December 2005, prepared by Black & Veatch; and Technical Specification for
Wet Flue Gas Desulfurization System, prepared by Sargent & Lundy.

3.2   “Agreement Price” means the total of Costs and Fee relating to
compensation as specified in Exhibits A,B &C to be paid by Allegheny to
Contractor.

  (a)   “Costs” means the sum of Reimbursable Costs and costs resulting from
application of Fixed Rates.     (b)   “Reimbursable Costs” means costs set forth
in Exhibit A for which Contractor is compensated at actual costs incurred and
paid.     (c)   “Fixed Rates” means unit prices listed in Exhibit B.     (d)  
“Fee” means the part of Agreement Price as provided in Exhibit C by which
Contractor is compensated for: (i) its profit related to the Work; and
(ii) expenses not recovered by Contractor in Costs.

3.3   “Agreement Price Budget” means the budget for the Work prepared by
Contractor and approved by Allegheny, which may be modified or adjusted by
Change Orders. The Agreement Price Budget shall be agreed to by the parties
within four (4) months of the effective date of this Agreement.   3.4   “Change
Order” means the document issued by Allegheny, which sets forth adjustments to
the Agreement Price Budget and/or the Scheduled Completion Date.   3.5  
“Competence” means the expertise, experience, capability and specialized
knowledge to perform the Work in a good and workmanlike manner and within all
accepted standards for the engineering and construction industry serving the
utility industry.   3.6   “Completion Notice” means the document issued by
Allegheny upon agreeing that Contractor has substantially met the criteria set
forth in the Job Specification for completion of the Work, for each flue gas
desulfurization unit and/or the common systems.   3.7   “Consequential Damages”
means any loss or anticipated loss of profit, loss or anticipated loss of
revenue, business interruption, loss of use of any equipment, loss of any
Agreement or other business opportunity and any other indirect damage of a
similar nature as further defined in Article 23.   3.8   “Contractor” means:
(1) the legal entity identified in the Principal Document and, where the context
so permits; (2) any company in which that legal entity now or hereafter (a) owns
directly or indirectly or (b) controls, directly or indirectly, more than fifty
percent (50%) of the stock having the right to vote or appoint its directors;
and (3) Contractor’s representatives that are responsible for supplying services
or performing the Work in accordance with the terms of this Agreement.   3.9  
“Facility” means the existing power generation facility and all property at
Hatfield’s Ferry in Monongahela Township, Greene County, Pennsylvania.   3.10  
“Law” means all applicable laws of the jurisdiction in its broadest sense
including without limitation the following: constitutional law, civil law,
common law, international law, equity, treaties, statutes, decrees, edicts,
codes, orders, rules,

 



--------------------------------------------------------------------------------



 



    ordinances and regulations of any federal, state, local, municipal or any
other duly constituted governmental authority or agency.

3.11   “Safety and Health Manual” means the documents, dated May 16, 2006 and
issued by Allegheny to Contractor detailing the minimum safety and health
policies and procedures to be adopted by Contractor, Subcontractors and Vendors
at the Work Site. As further detailed in the Job Specification, Contractor shall
be responsible for overall administration of safety and health matters at the
Work Site, and report data relating to safety and health matters for the entire
flue gas desulfurization project.   3.12   “Scheduled Completion Date” means the
date or dates set forth in the Job Specification for completion of the Work,
which may be modified or adjusted by Change Orders. The Schedule Completion Date
shall be finalized within four (4) months of the effective date of this
Agreement.   3.13   “Subcontractor” means any subcontractor, supplier, agent or
materialman providing services or work to Contractor for the purpose of
performing the Work under this Agreement.   3.14   “Vendor” means any supplier,
agent or materialman providing equipment, materials, and/or specialty services
to Contractor pursuant to the Work under this Agreement.   3.15   “Work” means
the engineering, procurement and construction of the balance of plant work for
flue gas desulfurization systems, by Contractor under this Agreement, including
providing as necessary therefor supervision, construction work, consultations,
any specified materials, labor, construction tools, equipment, and supplies at
the Work Site, as well as certain site management of the entire flue gas
desulfurization project pursuant to the Job Specification.   3.16   “Work Site”
means the site indicated in the Job Specification at the Hatfield’s Ferry
Facility in Monongahela Township, Greene County, Pennsylvania and the
fabrication area at the Ft. Martin facility in Maidsville, West Virginia.

 



--------------------------------------------------------------------------------



 



ARTICLE 4 — CONTRACTOR’S GENERAL OBLIGATIONS

4.1   Contractor shall engineer, procure and construct flue gas desulfurization
systems and shall perform the Work in accordance with the terms and conditions
of this Agreement.   4.2   No documentation, including Contractor’s proposal and
bid clarification correspondence, shall constitute a part of this Agreement
unless included in Exhibit E — Supplemental Documentation.   4.3   Contractor
represents that it knows:

  (a)   the nature, requirements and scope of the Work,
    (b)   the location and peculiarities of the Work Site,     (c)   the type
and magnitude of detailed engineering, procurement, construction and
construction management services and labor required,     (d)   the character of
equipment, materials and facilities required, and     (e)   the general and
local conditions and other matters which could affect the Work.

      Contractor’s failure to become knowledgeable about or to discover matters,
which affect the Work, shall not relieve Contractor from its obligations under
this Agreement.         Contractor accepts the Work Site as found subject to
modifications set forth in the Job Specification. If subsurface conditions
differ materially from those indicated in the Job Specification, Contractor
shall not disturb said conditions but shall promptly notify Allegheny and
proceed with the Work affected only upon Allegheny’s written authorization. If
Allegheny determines that such conditions materially differ from those indicated
in the Job Specification, and that such difference causes an increase or
decrease in the cost or time of performance, Allegheny shall issue a Change
Order with respect thereto if appropriate under the criteria of Sub-Article 9.2.
If Contractor proceeds with the Work affected without Allegheny’s authorization,
any additional costs incurred shall not be allowed as Costs and no Change Order
shall be allowed therefor.

4.4   After entering into this Agreement, Contractor shall commence the Work
promptly upon being notified by Allegheny, and shall perform the Work in a
professional manner to the satisfaction of Allegheny: (i) with diligence until
its obligations pursuant to this Agreement have been completed; and (ii) meeting
or exceeding the standards prevailing in the industry pertaining to such Work
including standards of the appropriate construction code and revisions thereto
applicable to the jurisdiction, where the Work is to be performed, in effect as
of the effective date of this Agreement, as well as such other requirements as
set forth in this Agreement. Allegheny shall have the right to reject any
deficient Work performed by Contractor in accordance with the provisions of
Article 15.   4.5   Contractor shall provide sufficient supervisory and other
personnel to perform the Work and Contractor shall continuously furnish such
personnel and control the progress of the Work until Contractor’s performance
under this Agreement has been completed. Contractor’s project manager and other
key personnel as approved by Allegheny and identified in Exhibit I shall not be
reassigned or

 



--------------------------------------------------------------------------------



 



    removed from the Work by Contractor without the approval of Allegheny,
except to the extent there are circumstances beyond Contractor’s control, such
as but not limited to, death, incapacity due to disease or injury, or the
employee leaving the Contractor’s employment. Contractor may use third party
agency personnel for any position with Allegheny’s prior approval, and
Contractor shall maintain a list of such approved personnel. Contractor further
agrees that Allegheny shall have the right to direct Contractor to remove any
member of Contractor’s project team from those performing Work under this
Agreement.

4.6   Contractor shall perform the Work under the National Maintenance
Agreement, providing for a wage modifier at ninety percent (90%) and one hundred
percent (100%) of the fringe benefits found in the local collective bargaining
agreement. Contractor shall take all necessary steps to minimize and/or
eliminate labor disputes with respect to this Agreement.   4.7   Contractor
shall develop with governmental authorities customs procedures for:
(i) importing to the Work Site equipment, materials, supplies and construction
tools required for the Work; and (ii) exporting Contractor-owned or rented
construction tools and construction equipment. Contractor shall be responsible
for obtaining and maintaining all licenses, visas, clearances, certifications
and governmental or administrative authorizations, necessary for the performance
of its obligations hereunder, including entry visas, residence and work permits
and any applicable licenses for its employees, agents and representatives.
Allegheny shall have no liability whatsoever in respect thereof.   4.8   Except
for the permits and licenses that Allegheny is required to obtain pursuant to
the Job Specification, Contractor shall procure all necessary permits and
licenses required to be in Contractor’s name, including licenses or
registrations issued by any professional boards pursuant to Law, and shall
obtain approval of plans and specifications, and observe and abide by all
applicable Law relating to the Work. Without releasing Contractor from its
obligation hereunder, if any drawings or specifications are known by Contractor
to be at variance with any applicable Law, Contractor shall give notice to
Allegheny thereof before performing such Work. Applications for such permits,
licenses or approvals shall be submitted to Allegheny for approval prior to
being filed with any relevant authority involved. Contractor shall give a copy
of each permit to Allegheny promptly after receipt thereof by Contractor.

 



--------------------------------------------------------------------------------



 



4.9   Contractor shall have custody and control of: equipment, materials and
supplies for performing the Work furnished by it or delivered to it by
Allegheny; parts of the Work Site under construction or completed; temporary
structures; and construction facilities, except for: (i) partially completed
parts of the Work for which Allegheny has taken temporary possession by Change
Order, (ii) parts (units, systems or areas of equipment) of the Work for which
Allegheny has accepted custody and control pursuant to Completion Notices, and
(iii) parts of the Work included in any part of the Work which has been
terminated pursuant to Article 17. Contractor shall protect and care for items
and parts of the Facility in its custody and control.   4.10   Contractor’s
proposed schedule for work hours shall be submitted to Allegheny for its
approval prior to Contractor beginning any Work at the Work Site. Once approved,
such work schedule shall not be revised without further approval by Allegheny.
Contractor shall not permit its employees or Subcontractors’ employees to work
overtime or more than the approved work schedule, unless approved in advance by
Allegheny.   4.11   Contractor shall schedule, report, forecast and control
progress of the Work, anduse best efforts to achieve completion of the Work on
or before the Scheduled Completion Date, as set forth in the Job Specification.
  4.12   Contractor shall furnish to Allegheny for its review and comment copies
required by the Job Specification of detail and working drawings,
specifications, engineering calculations, purchase orders, subcontracts and
other documents prepared by Contractor, Subcontractors or Vendors in the course
of performing the Work, and shall give Allegheny access at reasonable times to
Contractor’s design and engineering methods, calculations, and data used in
performing the Work. Notwithstanding the foregoing, this provision shall not
require Contractor to disclose its identified proprietary methods, software,
calculations and data, provided, however, Contractor shall cooperate with
Allegheny in its understanding of the methodology or derivation of any
calculation or design developed by Contractor for the Work short of Contractor
disclosing its proprietary methods. Unless otherwise advised by Allegheny,
Contractor shall continue to proceed with its Work subsequent to providing
information under this Sub-Article.   4.13   Contractor shall maintain all
Project records and financial records in accordance with the requirements of
Allegheny and the Federal Energy Regulatory Commission and of the state and
regulatory agencies in the state where the work is being performed, and upon
request, shall provide Allegheny with sufficient information relating to prices
of materials and services to similarly enable its compliance.   4.14  
Contractor agrees, unless exempt, to comply with the Federal Acquisition
Regulations System (FAR) including, but not limited to, solicitation provisions
and contract clauses in the following implementation provisions which are hereby
incorporated by reference: Equal Employment Opportunity (48 C.F.R. §22.8),
Special Disabled and Vietnam Era Veterans (48 C.F.R. §22.13, 41 C.F.R.
60-250.4(m)), Employment of the Handicapped (48 C.F.R. §22.14, 41 C.F.R.
60-741.4(f)), Small Business and Small Disadvantaged Business Concerns (48
C.F.R. §19.000-19.902). Pollution Control and Clean Air and Water (48 C.F.R.
§23.1).

 



--------------------------------------------------------------------------------



 



    Contractor further shall make certifications and periodic reports required
by the FAR, the laws and Executive Orders implemented by those regulations, and
as otherwise requested by Allegheny.

4.15   Contractor’s project manager named in the Job Specification shall have
the authority to act for Contractor with respect to all matters pertaining to
the Work and Contractor’s performance. Communications concerning these matters
received by Contractor’s project manager from Allegheny shall be deemed to have
been received by Contractor.   4.16   Contractor shall respond promptly to
Allegheny’s request for assurances concerning the financial condition of
Contractor and any Subcontractor or Vendor and their respective ability to
perform all of their respective obligations under this Agreement. Upon the
request of Allegheny, Contractor shall submit financial statements for its most
recent fiscal quarter, as well as the most recent three years or the period of
existence, if shorter, and will submit such other documents as are permitted by
Law and, in Allegheny’s discretion, necessary to substantiate Contractor’s
financial ability to complete the Work in accordance with the terms hereof. In
the event that Contractor fails to provide such financial information, then a
deficiency will be deemed to have occurred under Sub-Article 15.1. Contractor
shall include in all subcontracts and purchase orders a similar provision
requiring all Subcontractors and Vendors to provide such financial information
upon request of either Allegheny or Contractor.   4.17   Without diminishing the
importance of other portions of the Job Specification, Contractor shall ensure
satisfactory pursuance of the requirements in the following portions of that
document:

  (a)   furnishing and maintaining, in an up-to-date condition, the project
control documents and giving notice to Allegheny, if any condition exists that
Contractor forecasts may prevent Contractor from obtaining results that are in
full compliance with this Agreement;     (b)   operating a quality assurance
system that complies with Allegheny’s requirements in the Job Specification and
allows Allegheny full access to audit the system, and further undertakes to make
such modifications to the system as may be required for the applicable quality
assurance standards to be met; and     (c)   during the course of manufacture
and fabrication of equipment and materials, the making of inspections and tests
required by the Job Specification, including Allegheny’s right to attend such
inspections and tests and Contractor’s giving Allegheny proper notice therefore.

4.18   Contractor shall provide as specified in the Job Specification, office
space, furnishings, clerical and secretarial assistance, communication services
and other facilities and services required for Allegheny’s use at Contractor’s
home and branch offices and at the Work Site.

 



--------------------------------------------------------------------------------



 



ARTICLE 5 — COST AND SCHEDULE PERFORMANCE

5.1   Contractor shall estimate, budget, report, forecast and control Costs, and
shall schedule, report, forecast and control progress of the Work.   5.2  
Contractor shall keep the forecasted Agreement Price for all phases of the Work
within the Agreement Price Budget, complete elements of the Work by the time
specified in the agreed upon detailed work schedule, and use best efforts to
achieve completion of the Work and other deliverables to be provided as part of
the Work on or before the Scheduled Completion Date.   5.3   Contractor shall
achieve completion of each part of the Work and other deliverables in the time
sequence specified in the Job Specification or as mutually agreed to by the
parties. If the time sequence is revised by Allegheny, a Change Order shall be
issued if appropriate pursuant to the criteria of Sub-Article 9.2. If such
revision is required because of Contractor’s deficient performance, no
adjustment to any fixed component of Fee shall be allowed and no adjustment to
the Scheduled Completion Date shall be allowed unless the delay was excusable
under force majeure pursuant to Article 37.   5.4   After issuance of the final
Completion Notice, and at Allegheny’s request, Contractor shall prepare an
estimated breakdown of the Agreement Price into accounting classifications
specified by Allegheny.

ARTICLE 6 — WARRANTIES

6.1   Representations and Warranties       Contractor represents and warrants
that it:

  (a)   has the Competence to perform the Work;     (b)   has or shall obtain
and maintain the necessary personnel and supervision possessing appropriate
skills to perform the Work to meet or exceed its obligations under this
Agreement;     (c)   shall obtain, maintain and use all tools and equipment in
accordance with manufacturer’s specifications and recommendations and good
engineering and operational practices;     (d)   has or shall obtain, at its
expense, before performing any work connected with the Work, all the necessary
registrations, certificates, permits, licenses and authorizations to conduct
business and perform the Work;     (e)   shall perform all Work in accordance
with Law;     (f)   shall perform all Work promptly, with due diligence and
Competence;     (g)   shall conduct itself with ethical and professional
standards; and     (h)   fully comprehends the requirements and contingencies
for performing the Work and that it has examined the Work Site for any
additional or special requirements and contingencies.

6.2   Contractor’s Duty for Compliance while Performing Work under this
Agreement

 



--------------------------------------------------------------------------------



 



    Contractor shall not perform any aspect of the Work that it knows or should
know cannot be performed in conformity with the provisions of this Agreement. If
Contractor determines that it cannot perform the Work in conformity with this
Agreement, Contractor shall immediately advise Allegheny and consult with
Allegheny to develop a mutually satisfactory resolution. Contractor shall advise
Allegheny if it knows or becomes aware of any drawings and specifications
applicable to the Work that are at variance with Law or with good engineering
and operational practices before beginning any work connected with the Work.
Contractor shall immediately notify Allegheny in writing of any such variance
and ensure that the necessary changes are made before proceeding with the part
of the Work affected.

6.3   Additional Warranty       Contractor warrants that all work performed and
any equipment and materials provided in connection with the Work shall be free
from defect or deficiency for eighteen (18) months from the date of the
Completion Notice. If Allegheny discovers any defect or deficiency during the
warranty period, and Allegheny has notified Contractor of the defect or
deficiency either during the warranty period or within the earlier of three
(3) months after this warranty period or the next scheduled outage on the unit,
Contractor shall be responsible to: i),re-perform the engineering services to
correct the deficiency and/or ii) upon Allegheny’s concurrence, promptly repair
or replace the defect or deficiency (including the provision of all labor,
materials and other incidental work to effect this correction of the defect or
deficiency). Any work performed under this Sub-Article to correct any defect or
deficiency shall be warranted on the same basis as provided in this Sub-Article
for the longer of: (i) the balance of the eighteen (18) month warranty period;
or (ii) twelve (12) months from the date of completion of the repair or
replacement but such warranty shall not extend beyond thirty (30) months.
Notwithstanding the foregoing expiration of the warranty period, if a chronic
failure of components (two or more failures of the same component) occurs during
the warranty period, Contractor shall be responsible to determine the root cause
of the chronic failure and shall make the necessary repair or replacement of the
Work to correct the root cause. Contractor’s sole liability and Allegheny’s sole
and exclusive remedy for any warranted Work shall be the re-performance, repair
or replacement of the Work. Such warranted Work shall not constitute deficient
Work under Article 15. The only warranties made by Contractor are those
expressly enumerated in this provision. Any other statements of fact or
descriptions expressed in the Agreement shall not be deemed to constitute a
warranty of the Work or any part thereof. THE WARRANTIES SET FORTH IN THIS
PROVISION ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY,
EXPRESS OR IMPLIED (INCLUDING ALL WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
PARTICULAR PURPOSE AND ALL WARRANTIES ARISING FROM COURSE OF DEALING AND USAGE
OF TRADE). Contractor’s maximum liability for warranty is the total Fee paid to
Contractor, which liability shall be excess of any proceeds paid by the
professional liability insurance, provided by Contractor under Exhibit G, for
warranty claims made under this Sub-Article 6.3

6.4   Warranties of Others       Contractor shall require that all warranties
provided by Subcontractors and/or Vendors are assignable to Allegheny. If any
warranty is not assignable, Contractor

 



--------------------------------------------------------------------------------



 



    shall make that warranty available for Allegheny’s benefit. Contractor shall
deliver a copy of each written warranty provided by Subcontractors and/or
Vendors to Allegheny. The warranties under this Sub-Article shall be in addition
to any others provided under this Agreement or otherwise under Law.

 



--------------------------------------------------------------------------------



 



ARTICLE 7 — PROCUREMENT AND SUBCONTRACTING

7.1   Contractor shall obtain Allegheny’s agreement with (i) procurement
procedure, (ii) subcontract procedure (iii) purchase order and subcontract
documents and (iv) Subcontractor and Vendor selection.   7.2   No home, branch
office or construction management services shall be performed by
Subcontractor(s), Vendor(s) and/or consultants without Allegheny’s prior
approval.   7.3   Contractor shall include terms, conditions, provisions,
obligations, warranties, and guaranties no less stringent than those imposed on
Contractor under this Agreement in all purchase orders and subcontracts, except
for non-material purchase orders with Vendors as agreed to by Allegheny.   7.4  
In purchase orders and subcontracts involving the supply of equipment, supplies,
structures and/or materials, whether permanent or temporary, Contractor shall:

  7.4.1   specify that the equipment, supplies, structures and/or materials are
being procured on behalf of Allegheny, and that Allegheny is the legal and
equitable owner thereof at the time of payment, and     7.4.2   require that
Allegheny be a recipient of manufacturer’s notices related to the equipment,
supplies, structures and/or materials to be supplied including, but not limited
to, any and all health and safety advisories and notices.     In these purchase
orders and subcontracts, Contractor shall similarly obligate Subcontractors and
Vendors to comply with Sub-Articles 7.4.1 through 7.4.2 above with respect to
all lower tier purchase orders and subcontracts. For any Subcontractors and/or
Vendors who refuse to accept this provision, Contractor shall promptly notify
Allegheny for guidance prior to placing the purchase order or subcontract.

7.5   At regular intervals and as requested by Allegheny, Contractor shall
review with Allegheny each Subcontractor’s progress and performance. Subcontract
administration matters of a non-routine nature including, but not limited to,
claims or potential claims shall be reviewed with Allegheny prior to any action
or response by Contractor.   7.6   Contractor shall be responsible to Allegheny
for work performed by Subcontractors to the same extent it is for work performed
by Contractor’s employees.   7.7   Reviews or approvals of purchase orders,
subcontracts, Subcontractors or Vendors by Allegheny shall not create any
Contractual relation between Allegheny and any Subcontractor or Vendor.

 



--------------------------------------------------------------------------------



 



7.8   Pursuant to Public Law 95-507, the Small Business Investment Act, 15
U.S.C. 637(d), Contractor agrees to perform to a mutually agreed plan so that
small business concerns and those concerns owned and controlled by socially and
economically disadvantaged individuals, as defined in the Act, have the
opportunity to compete for purchase orders and subcontracts to the fullest
extent consistent with the efficient performance under this Agreement, and make
certifications and periodic reports required by the plan.

 



--------------------------------------------------------------------------------



 



ARTICLE 8 — ALLEGHENY

8.1   Specific Obligations

  8.1.1   Allegheny shall provide Contractor with the Job Specification,
revisions thereto, and upon request, copies of specifications, drawings,
instructions and other documents referred to in the Job Specification and not
readily available to Contractor.

  (a)   Job Specification will be identified by its Table of Contents date.    
(b)   At any time Allegheny may issue revision(s) to the Job Specification and
shall issue Change Order(s) thereto.

  8.1.2   Allegheny shall obtain from governmental authorities the licenses and
permits that it must possess to locate, construct, maintain and operate the
Facility.     8.1.3   Allegheny shall fulfill its obligations under Sub-Articles
8.1.1 through 8.1.2 above, and shall provide those items specified in the Job
Specification as being provided by Allegheny in time to avoid delaying
Contractor in the performance of the Work.     8.1.4   Allegheny shall
coordinate activities conducted by Allegheny or by other Contractors employed by
Allegheny on or contiguous to the Work Site with the activities of Contractor.  
  8.1.5   Allegheny shall use its best efforts to provide certificates, upon
reasonable and timely request, as it is empowered to issue in support of
Contractor.     8.1.6   Allegheny shall maintain the insurance coverages set
forth in the OCIP under Exhibit G and, if any such coverages are terminated,
provide at least ten (10) days notice under a Change Order for Contractor to
obtain replacement insurance pursuant to Exhibit G.

8.2   Allegheny’s Project Manager       Allegheny’s project manager named in the
Job Specification shall have the authority to act for Allegheny with respect to
all matters pertaining to the Work, Contractor’s performance and the Job
Specification. Communications concerning these matters received by Allegheny’s
project manager from Contractor shall be deemed to have been received by
Allegheny.

8.3   Access to and Use of Premises

  8.3.1   Allegheny may use any portion of its property for its own purpose and
may employ workers or other contractors of its own choosing for constructing
other facilities or maintaining or changing any of the existing facilities. Work
performed in accordance with the Job Specification at the

 



--------------------------------------------------------------------------------



 



      Work Site by Allegheny and its contractors shall be coordinated with
Contractor.

  8.3.2   Allegheny may refuse any person admission to the Facility or exclude
any person from performing Work under this Agreement, and Contractor shall
cooperate with Allegheny with respect thereto.     8.3.3   Allegheny may take
temporary possession of and use partially completed parts of the Work by
notifying Contractor thereof and shall coordinate with Contractor to minimize
any impacts on the Work.

  (a)   Such possession by Allegheny shall not be deemed an acknowledgement of
completion of said parts of the Work and shall not limit Contractor’s
responsibility for custody and control of said parts of the Work pursuant to
Sub-Article 4.10, after possession is returned to Contractor.     (b)   A Change
Order shall be issued with respect to such temporary possession. If taking
possession or use is required because Contractor’s performance has fallen behind
the agreed upon detailed work schedule, Allegheny shall provide notice thereof,
but no Change Order shall be allowed unless the delay was excusable under force
majeure pursuant to Article 37.     (c)   Allegheny shall elect at the time of
such taking of possession either to accept such part of the Work or to delay
acceptance thereof until the time set forth in Sub-Article 18.2.

  8.3.4   Contractor is responsible for ensuring that its employees,
Subcontractors, Vendors and all others permitted by Contractor to enter the
Facility and other sites made available by Allegheny for construction-related
activities shall comply with Allegheny’s regulations and requirements.
Contractor also shall require said persons to go to and from the Work Site and
within such sites via a route prescribed by Allegheny and not to deviate
therefrom.

8.4   Approvals, Authorizations, Agreements and Reviews       All Allegheny
approvals, authorizations and agreements shall be in writing. Allegheny’s
approvals, authorizations, agreements and reviews shall not relieve Contractor
of its obligations under this Agreement.   8.5   Bonus Offers       Allegheny
shall offer to Contractor: a schedule completion bonus following establishment
of the Scheduled Completion Date; and a target price bonus following
establishment of the Agreement Price Budget. The terms of such bonus offers
shall be evidenced in a separate agreement between the parties.

ARTICLE 9 — CHANGE ORDER

 



--------------------------------------------------------------------------------



 



9.1   Changes       Allegheny shall have the right, without additional consent
from Contractor, to revise the Job Specification within the general scope of
Work set forth therein, including but not limited to: (i) requiring additional
work of Contractor and directing omission of part of the Work previously
authorized; and (ii) making final decisions on the interpretation of any
specifications, drawings, and documents included in the Job Specification or
otherwise furnished by Allegheny to Contractor and on matters where such
documents permit alternatives or are not specific. Upon notification of such
revision, Contractor shall promptly revise the Work accordingly.

9.2   Change Orders

  (a)   Unless this Agreement provides otherwise, Allegheny shall issue a Change
Order when it revises the Job Specification or elements of the Work already
completed or being performed in accordance with the Job Specification, requires
additional Work of Contractor or directs omission of part of the Work previously
authorized, provided that any of the following Change Order criteria is
satisfied: (i) Contractor’s costs for performing the Work are affected thereby;
or (ii) the time required for performing the Work is affected thereby; or
(iii) the scope of the Work or execution approach is affected thereby. If any of
the foregoing criteria is satisfied, Allegheny shall authorize Contractor to
prepare and Contractor shall prepare an estimate of the effects on costs and/or
completion of the Work. After Contractor and Allegheny agree on the effects,
Contractor shall proceed with the additional Work and Allegheny shall issue a
Change Order adjusting one or more aforesaid items. In the event of a
significant change in the scope of Job Specification, Contractor shall have the
right to propose a modification to the Fee and revisions to the schedule to
reflect the changes made by Allegheny.     (b)   A Change Order shall not be
issued, when: (i) Contractor is required to remediate deficient Work under
Sub-Article 15.1; or (ii) to correct errors, omissions or work not in accordance
with the requirements of Sub-Articles 4.3 and 4.5; or (iii) Contractor has not
complied with a requirement of this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 10 — INDEPENDENT CONTRACTOR
In performing the Work and other obligations under this Agreement, Contractor
shall be an independent Contractor and not the agent or employee of Allegheny.
The relationship of employer and employee shall not exist between Allegheny and
Contractor or any of Contractor’s employees or Subcontractor’s employees.
Contractor acknowledges and agrees that, with respect to any Work performed
under this Agreement, neither Contractor nor any of its employees, nor any of
Subcontractor’s employees is eligible to participate in and will not receive any
benefits from any employee benefit plan sponsored by Allegheny. The Work shall
be performed under the supervision and control of Contractor, and Allegheny
shall have no authority to supervise Contractor’s employees, representatives or
Subcontractors. Contractor shall have no authority to make statements,
representations or commitments of any kind or take any other action binding on
Allegheny, except as specifically provided in this Agreement. It is expressly
agreed that it is not the purpose or intention of this Agreement to create, nor
shall the same be construed as creating, any partnership or joint operation
between Allegheny and Contractor.
ARTICLE 11 — PAYMENT AND INVOICING
11.1 Payment
Allegheny shall enter into a Trust Account Agreement, a form of which is
attached hereto as Exhibit J, whereby Allegheny provides funds to an account and
directs the Trustee to make payments to Contractor, Subcontractors and/or
Vendors for Costs and Fee for Work accomplished pursuant to Exhibits A through
C. The procedure of making such payments is delineated as follows:

  11.1.1   On or before the fifteenth day of each month, Contractor shall render
to Allegheny an invoice for the actual, payable portion of the Agreement Price
incurred for: the Work performed by Contractor during the first seven days of
Contractor’s accounting period month, as set forth in Exhibit E, and an estimate
of the payable portion of the Agreement Price forecasted to be earned for Work
performed by Contractor during the balance of Contractor’s accounting period for
that month; and the Work by Subcontractors and Vendors not previously invoiced
by Contractor to Allegheny. The invoice shall specify, document and be adjusted
for the difference between the estimate paid to Contractor during the prior
month and the actual Costs incurred by Contractor in the prior month. Invoices
shall include supporting documentation required by the Job Specification
detailing:

(a) the payable portion of actual and forecasted Costs.
(b) the payable portion of Fee earned based upon the percentage of Work
completion actually earned and approved by Allegheny as of the end of the
Contractor accounting period.
(c) a reconciliation of amounts forecasted in the prior month versus amounts
actually incurred for that month, together with an update of

 



--------------------------------------------------------------------------------



 



forecasted amounts for the current month and the following six (6) months..

  11.1.2   Payable amounts of Costs and Fee earned and eligible for invoicing in
accordance with Sub-Article 11.1.1 above, shall be:

  (a)   one hundred percent (100%) of Costs,     (b)   one hundred percent
(100%) of Reimbursable Costs for those Subcontractors already subject to a
retention of five percent or more under agreement with Contractor, and     (c)  
one hundred percent (100%) of Fee earned.

  11.1.3   Costs and Fee shall be certified by Contractor as being allowable
under this Agreement before payment by Allegheny shall be made hereunder.    
11.1.4   Invoicing for Costs shall be kept current and Allegheny shall have the
right to not pay for undisputed Costs incurred in excess of ninety (90) days
from the date such Costs should have been invoiced by Contractor to Allegheny.  
  11.1.5   Each invoice shall be specified net of taxes, with applicable taxes
(e.g., sales tax) identified separately.     11.1.6   Allegheny shall review
each such invoice provided by Contractor and within 15 calendar days after
receipt of a correct and valid invoice with full supporting documentation
Allegheny: will advise Contractor of any amount rejected, together with the
reason for the rejection; and on the last Wednesday of Contractor’s accounting
period, as set forth in Exhibit E, of the month of the invoice, shall deposit
into the Trust Account the undisputed amount of the invoice to then be paid
under the Trust Agreement to Contractor, Subcontractors and Vendors.     11.1.7
  Retainage, at the rate of two and one half percent (2.5%) of the amount of
each invoice submitted by Contractor, shall be capped at five million dollars
($5 million). Contractor, at its own expense, shall provide an ascending,
irrevocable, on demand, stand-by letter of credit in form and substance as
Exhibit F attached hereto, issued by a financial institution approved by
Allegheny (“Letter of Credit”), in lieu of Allegheny retaining funds from
invoices presented by Contractor. The Letter of Credit shall be used to cover
contract and warranty claims not honored by Contractor and, after providing
Contractor with seven days notice to cure such claims and if Contractor has not
diligently pursued such cure, may be partially or wholly drawn upon demand by
Allegheny with notification to the financial institution in accordance with the
terms of the Letter of Credit. Upon expiration of the base warranty period
(eighteen (18) months from the date of the Completion Notice) as noted in
Sub-Article 6.3 herein, to the extent it has not been drawn upon, Allegheny
shall, promptly after receipt of written request from Contractor, return the
Letter of Credit to Contractor.

 



--------------------------------------------------------------------------------



 



11.2 Waiver under Payment Act
Contractor hereby waives all disclosures, notices, rights, claims, privileges
and benefits under Act 7 of 1994 of the General Assembly of the Commonwealth of
Pennsylvania known as the “Contractor and Subcontractor Payment Act” and
Allegheny and Contractor agree that none of the terms and provisions of said Act
shall apply to this Agreement or the Work, payment or any claims related
thereto.

 



--------------------------------------------------------------------------------



 



ARTICLE 12 — CLAIMS AND LIENS

12.1   Contractor agrees to waive all rights to mechanics’, materialmen’s or
similar liens with respect to every aspect of this Agreement. Immediately upon
execution of this Agreement. Contractor will execute and provide to Allegheny,
and Allegheny will be responsible for properly filing and indexing a Mechanics’
Lien Waiver and/or Stipulation against Liens in the appropriate county office.
Such Waiver and/or Stipulation shall be provided to Allegheny for filing at
least ten (10) days prior to Contractor or any Subcontractor or Vendor
performing any physical Work at the Work Site. Contractor shall include
enforceable language waiving all rights to any mechanics’ lien, materialmen’s
lien or similar lien in all Subcontract and Vendor agreements related to Work
under this Agreement, and will require that all Subcontractors, Vendors, or
other persons supplying labor, material, services or any other potentially
lienable product for the Work will include such language in all Agreements with
any lower tier Subcontractor or Vendor of such products.   12.2   Contractor
agrees that it will indemnify, defend and hold Allegheny harmless from any
fines, penalties, assessments, attorneys fees, expenses or costs of any kind
incurred by Allegheny or assessed against Allegheny in connection with any
violation or alleged violation by Contractor or any Subcontractor or Vendor of
any Occupational Safety and Health statutes, regulations or requirements.   12.3
  In the event any Subcontractor, Vendor or third party asserts any claim that
would, if successful, cause an increase in the Agreement Price, become a cost,
or cause an extension of the Scheduled Completion Date, Contractor shall
immediately notify Allegheny of the receipt of such claim, and shall immediately
provide to Allegheny all claim documentation received from such claimant.
Allegheny shall have the right to monitor the progress and handling of such
claim in every respect, and may, at Allegheny’s sole option, undertake the
handling and defense of any such claim with counsel of its own choosing and at
its sole cost. Contractor agrees to fully cooperate with Allegheny in the
negotiation, handling and/or defense of any such claim, including but not
limited to the provision of documentary and witness support, and shall not
settle or make payment on any such claim without the written consent of
Allegheny.   12.4   Contractor agrees that it will continue performance under
this Agreement during the pendency of any dispute or claim, and Allegheny agrees
to continue paying undisputed amounts due during the pendency of any dispute or
claim.

 



--------------------------------------------------------------------------------



 



ARTICLE 13 — TAXES AND DUTIES

13.1   Contractor shall pay when due:

  13.1.1   Taxes and fees imposed by reason of the performance of the Work by
Contractor including, but not limited to, sales, excise, storage, consumption
and use taxes; licenses, permit and registration fees; and income, profit,
franchise, and personal property taxes, but excluding fees for licenses and
permits obtained by Allegheny pursuant to Sub-Article 8.1.2.     13.1.2  
Employment taxes and contributions imposed by applicable Law, or trade union
Agreements or regulations, with respect to or measured by compensation (wages,
salaries or other) paid to employees of Contractor including, but not limited to
taxes and contributions for unemployment compensation insurance, old age
benefits, welfare funds, pensions and annuities, and disability insurance, and  
  13.1.3   Import/export license fees and import/export taxes and duties on
services, equipment and materials, and construction tools, equipment and
supplies imported or exported by Contractor.

13.2   Except to the extent due to Allegheny’s non-payment of undisputed
invoices, Contractor shall defend, indemnify and hold Allegheny harmless from
liability resulting from Contractor’s or Subcontractors’ or Vendors’ failure to
(i) make timely payment of or to pay any of the items in Sub-Article 13.1 above,
or (ii) comply with the reporting, filing or other procedural requirements with
respect to their payment. Interest, penalties or other liabilities arising from
such failures shall not be allowed as Costs and shall be for Contractor’s
account.   13.3   Contractor shall develop procedures and minimize the sales and
use tax or value added tax burden on purchases of equipment, materials, and
services under this Agreement. Prior to Contractor’s initiation of procurement
activities hereunder, it shall obtain Allegheny’s approval of the aforesaid
procedures.   13.4   If Contractor fails to obtain immunity or exemption from
taxes or duties from which Contractor or Subcontractors are exempt under
applicable Law, or fails to obtain a refund or credit, including interest,
applicable for any such taxes or duties paid, such taxes and duties shall not be
allowed as Costs and shall be for Contractor’s account.   13.5   Contractor
shall promptly notify Allegheny of matters pertaining to nonpayment or payment
under protest of, claim for immunity or exemption from, or claim for refund of
or credit against any taxes or duties that are applicable to the Work.   13.6  
Without liability to Contractor, Allegheny shall withhold income and other taxes
from payments due to Contractor under this Agreement to the extent that such
withholding is required by Law. Payment by Allegheny to the appropriate
governmental office of the amount of money so withheld will be deemed to have

 



--------------------------------------------------------------------------------



 



    been made on behalf of Contractor hereunder for the amount of such payment
as if the payment had been made to Contractor and will relieve Allegheny of any
further obligation to Contractor with respect to the amount so withheld. The
receipt for any such withholding tax will be given to the Contractor.

 



--------------------------------------------------------------------------------



 



13.7   Sales and Use Tax Responsibilities

  13.7.1   Except as expressly provided in Sub-Article 13.7.2 below, all
permanent equipment and materials purchased by Contractor for incorporation as a
permanent part of the Work shall be purchased by Contractor. Contractor shall
pay sales and/or accrue and pay use tax as appropriate. Allegheny shall have the
option to purchase equipment and materials directly in order to utilize its
public utility sales tax exemption.     13.7.2   Contractor shall pay applicable
sales or use tax on: (i) equipment, materials and supplies (including but not
limited to consumable supplies and small tools) that will not become a permanent
part of the Work; (ii) third party rentals including construction equipment; and
(iii) permanent equipment and materials purchased by Contractor.     13.7.3  
Contractor shall, in its accounting of the Agreement Price Budget, distinguish
between (i) permanent equipment and materials purchased for incorporation as a
permanent part of the Work and (ii) those equipment, materials and supplies
which Contractor shall have paid sales and use tax in accordance with
Sub-Article 13.7.2 above.     13.7.4   The Contractor agrees to assign and
transfer to Allegheny all its rights to sales and use tax which may be refunded
as a result of a claim for refund for materials purchased in connection with
this Agreement. The Contractor further agrees that it will not file a claim for
refund for any sales or use tax which is the subject of this assignment.

ARTICLE 14 — INSPECTION OF WORK

14.1   Allegheny or its representative shall at all times have access to the
Work whether it is in preparation or in progress and Contractor shall provide
proper facilities for such access and for inspection. If the Job Specification,
Allegheny’s instructions, any Law or any public authority require any Work to be
specifically inspected, tested or approved, Contractor shall give Allegheny
timely notice of: (i) readiness for inspection; and (ii) the date fixed for any
inspection to be performed by a public authority.   14.2   Inspections by
Allegheny shall be promptly made. If any part of the Work requiring Allegheny’s
inspection or witnessing is closed or covered before such inspection or
witnessing has been performed, Allegheny may require said Work to be opened or
uncovered for inspection or witnessing and reclosed or recovered. Costs
associated therewith shall be for Contractor’s account.

 



--------------------------------------------------------------------------------



 



ARTICLE 15 – DEFICIENT WORK

15.1   Any or all of the following, at Allegheny’s option, shall be deemed
deficient Work hereunder: (i) any Work performed or equipment and/or materials
furnished by Contractor or Subcontractors that does not conform with
requirements as set forth in this Agreement, or (ii) Contractor has at any time
failed to remedy any imperfections in the Work, or (iii) Contractor has failed
to supply a sufficient number of properly skilled workmen or satisfactory
equipment and/or materials, or (iv) Contractor, or any Subcontractor or Vendor,
fails upon request to demonstrate financial ability to complete the Work in
accordance with the terms of this Agreement, or (v) Contractor has failed to
execute the Work with promptness and diligence satisfactory to Allegheny, or
(vi) Contractor has failed to comply with any of the provisions of this
Agreement. Upon receipt of notice from Allegheny that any such deficiency
exists, Contractor shall promptly undertake and proceed with due diligence to
remedy such deficiency to meet the requirements of the Job Specification or to
the satisfaction of Allegheny.   15.2   For Contractor’s remediation pursuant to
the foregoing Sub-Article, Allegheny shall pay Contractor in accordance with
Exhibit A, costs incurred by Contractor in correcting deficiencies in the Work,
except for: (i) amounts recoverable from Subcontractors, Vendors or others; and
(ii) costs incurred as a result of Contractor’s failure to substantially meet or
exceed the standards prevailing in the industry pertaining to such Work.   15.3
  If Contractor does not within ten (10) days after receipt of such notice
undertake and proceed with due diligence to remedy such deficiencies, Allegheny
may declare Contractor in material breach of this Agreement, and by written
notice setting forth the effective date of removal, may remove Contractor from
all or any part of the Work and use or dispose of all materials, supplies, tools
and equipment in connection therewith. Allegheny may then complete all or any
part of the Work from which Contractor has been removed.   15.4   In the event
that Allegheny does remove Contractor and take possession as aforesaid, then
notwithstanding Article 11, Contractor shall only be entitled to payment for the
part of the Work performed by it and acceptable to Allegheny under the terms and
conditions of this Agreement up to the effective date of such removal, reduced
by: (i) costs recoverable under Subcontractors’ or Vendors’ guarantees;
(ii) costs recoverable under insurance policies; and (iii) Allegheny’s retainage
out of moneys owing to Contractor of an amount sufficient to indemnify Allegheny
against extra costs incurred by Allegheny to remedy deficiencies. The rights and
remedies of Allegheny provided by this Article are in addition to any other
rights and remedies provided by Law or this Agreement.

ARTICLE 16 — SUSPENSION

16.1   Suspension of Work       Allegheny may suspend at any time and for any
reason any part of the Work by giving notice to Contractor specifying the part
of the Work to be suspended and the effective date of suspension. Suspension
under this Article cannot last more than three months. Contractor shall cease
work on said part of the Work on the effective date of suspension, but shall
continue to perform any part of the Work not suspended.

 



--------------------------------------------------------------------------------



 



16.2   Compensation       For the part of the Work suspended, compensation to
Contractor during the period of suspension shall be in accordance with Exhibits
A and B, limited however to:

   (a)   Contractor’s employees whose retention on the Work during the
suspension has been authorized in advance by Allegheny; and      (b)   Other
items directly related to the suspended part of the Work if authorized in
advance by Allegheny,         and subject to the other provisions of this
Agreement that may reduce or suspend payment.

16.3   Resumption       Allegheny may, at any time, authorize resumption of the
suspended part of the Work by notifying Contractor of the part of the Work to be
resumed and the effective date of suspension withdrawal. Work shall be resumed
as promptly as possible and as agreed to by the parties after receipt of such
notice. A Change Order shall be issued to reflect the difference in Contractor’s
costs for performing the Work, or the time required to perform the Work, or
both.

16.4   Liability       For the part of the Work suspended in accordance with
this Article, except as otherwise provided in Sub-Article 16.2, Allegheny shall
not be liable for any additional costs, claims, damages or liabilities of
Contractor, Subcontractors or Vendors.

ARTICLE 17 — TERMINATION

17.1   Termination for Convenience       Allegheny may terminate this Agreement
or any part of the Work at any time and for any reason by giving notice to
Contractor specifying the part of the Work to be terminated and the effective
date of termination. Contractor shall promptly prepare for Allegheny’s approval
a plan for terminating that part of the Work and shall cease work on said part
of the Work on the effective date of termination.. Contractor shall continue to
perform any part of the Work not terminated, and upon Allegheny’s approval shall
implement the plan for termination.

17.2   Termination for Material Breach       In the case of material breach by
Contractor of this Agreement, Allegheny may terminate this Agreement or any part
of the Work at any time, by giving prompt notice to Contractor specifying the
part of the Work to be terminated and the effective date of termination.
Contractor shall cease work on said part of the Work on the termination
effective date, but shall continue to perform any part of the Work not
terminated.       In the event it is subsequently determined that any such
termination by Allegheny for material breach is without substance or foundation,
such termination shall be

 



--------------------------------------------------------------------------------



 



    considered and administered as a termination for convenience pursuant to
Sub-Article 17.1.

17.3   Termination by Contractor

  17.3.1   In the event that all of the Work was suspended pursuant to
Sub-Article 16.1 and Allegheny has not authorized resumption within three months
of such suspension, Contractor may give notice to Allegheny of its intention to
terminate this Agreement. If, within thirty (30) days of said notice Allegheny
does not authorize resumption of the Work, or any part thereof, Contractor may
terminate this Agreement with immediate effect, and Allegheny will compensate
Contractor pursuant to Sub-Article 17.4 below.     17.3.2   In the event
Allegheny fails to pay Contractor undisputed amounts required to be paid
hereunder when such amounts are due, Contractor may, at its sole discretion and
upon the provision of written notice to Allegheny, immediately suspend its
performance of the Work. Contractor shall not be required to resume performance
of suspended Work until such time as undisputed past due amounts have been paid
by Allegheny.

 



--------------------------------------------------------------------------------



 



17.4   Compensation       If this Agreement or any part of the Work is
terminated, in accordance with Sub-Articles 17.1 or 17.3, Allegheny with respect
to such Work will pay Contractor, only for the part of the Work satisfactorily
performed in accordance with this Agreement and obligations incurred prior to
the effective date of termination and for such additional amounts directly
related to the Work performed by Contractor in terminating, providing said Work
was authorized in advance by Allegheny, and subject to the other provisions of
this Agreement that may reduce or suspend payment. Such payment will be made to
Contractor:

  (a)   for non-lump sum and non-unit cost agreements, according to Exhibit A;  
  (b)   for lump sum and unit-cost agreements, the percentage of any lump sum or
unit cost price (as the case may be) which represents the percentage of the Work
completed by Contractor; and     (c)   for direct costs that Contractor incurs
in terminating the Work under this Agreement, including unpaid legally
enforceable obligations to Subcontractors and Vendors and others as well as
transportation costs for return of employees, construction tools and equipment,
provided those costs were authorized in advance by Allegheny and are properly
supported by time sheets, invoices and the like.

Allegheny shall have audit rights pursuant to Article 28 to verify the actual
costs of the Work performed by Contractor in terminating.

17.5   No Compensation       In the event any Work is terminated in accordance
with Sub-Article 17.2, Allegheny shall have no obligation to compensate
Contractor under this Agreement for such terminated Work, other than the costs
described in Sub-Article 17.4(c).

17.6   Liability       For any part of the Work terminated in accordance with
Sub-Articles 17.1 or 17.3, except as otherwise provided in Sub-Article 17.4,
Allegheny shall not be liable for any additional costs, claims, damages or
liabilities of Contractor, Subcontractors or Vendors.

ARTICLE 18 — COMPLETION AND ACCEPTANCE

18.1   Completion       Contractor shall promptly notify Allegheny when
Contractor considers it has substantially met the criteria set forth in the Job
Specification for completion of the Work. Within ten (10) calendar days after
receipt of said notice, Allegheny shall issue a Completion Notice with respect
to the Work, or alternatively, notify Contractor of deficiencies to be remedied
before a Completion Notice will be issued. Contractor shall promptly correct
such deficiencies and notify Allegheny when they are remedied.

18.2   Acceptance

 



--------------------------------------------------------------------------------



 



    When Contractor considers that: (i) the entire Work has been completed in
accordance with the Job Specification; (ii) Contractor has corrected known
deficiencies; and (iii) Contractor has furnished to Allegheny those documents
required under this Agreement, except for those documents specified in
Sub-Article 11.1.6 as requisite for final payment of Agreement Price, it shall
notify Allegheny thereof. Within fourteen (14) calendar days, Allegheny shall:
(i) notify Contractor of acceptance certifying its agreement that said criteria
have been satisfied; or (ii) notify Contractor of the deficiencies still to be
remedied or activities to be completed before a notice of acceptance will be
issued.

ARTICLE 19 — TITLE
Title to all parts of the Work supplied by Allegheny shall remain in Allegheny
at all times. Title to all equipment, materials, supplies and structures
procured by Contractor from third parties and intended, at the time of such
procurement or supply, to be incorporated into, or used in the construction of
the Work (excluding Contractor’s and Subcontractors’ construction tools,
construction equipment and rented items) shall pass to Allegheny upon payment
therefor by Allegheny, or upon delivery to the Work Site, whichever occurs
earlier. Delivery of equipment, materials, supplies and structures to the Work
Site shall not relieve Allegheny of its obligations of payment for such items in
accordance with this Agreement. In the case of termination of this Agreement, to
the extent any right or interest exists in and to all equipment, materials,
supplies and structures procured by Contractor from third parties with funds to
be supplied by Allegheny through the trust account, said right or interest shall
vest in Allegheny at the moment of purchase by Contractor, and shall not vest in
Contractor. Contractor shall act as bailee for Allegheny with regard to all
equipment, materials, supplies and structures supplied by Allegheny or procured
by Contractor from third parties with funds to be supplied by Allegheny.
ARTICLE 20 — DISTRIBUTION OF RISK, RELEASE AND INDEMNITY

20.1   Contractor’s Responsibilities

  20.1.1   Contractor agrees, to the extent not prohibited by Law, to defend,
indemnify and hold Allegheny and its agents, officers and employees harmless
from (i) all third party claims, obligations and liabilities (and all costs and
expenses including attorneys’ fees incurred in connection therewith) to the
proportionate extent caused by the negligence, gross negligence, recklessness or
willful misconduct of Contractor and (ii) all claims for death, disease, bodily
injury and/or property damage including, without limitation, claims from
Contractor’s employees, Subcontractors’ employees and/or Vendors’ employees
(other than property damage to the Work itself) that may arise in connection
with the Work or that occur during Contractor’s performance of the Work,
including all costs and expenses including attorneys’ fees incurred in
connection therewith.     20.1.2   Contractor shall also cause any
Subcontractor, to the extent not prohibited by Law, to indemnify, defend and
hold Allegheny and Contractor and their respective principals, officers,
partners, agents and employees harmless from all third party claims for death,
disease, bodily injury and/or property damage (other than property damage to the
Work itself) that may arise in

 



--------------------------------------------------------------------------------



 



      connection with Subcontractor’s performance of the Work including, but not
limited to, claims from any Subcontractor employees.

  20.1.3   Contractor’s and all Subcontractor’s obligations to indemnify and
hold Allegheny harmless shall not be limited by a limitation on the amount or
type of damages, compensation or benefits payable by or for the Contractor or
Subcontractor under workers’ compensation acts, disability benefit acts or other
employee benefit acts. Where personal injury, death, disease or loss of or
damage to property arises from a cause or causes attributable jointly to the
negligence of one or more of Allegheny, Contractor and/or any Subcontractor,
each indemnitor’s duty of indemnification shall be in proportion to its
allocable share of such negligence.     20.1.4   (a) Contractor hereby waives
all rights of subrogation against Allegheny, and against all Contractors and
Subcontractors enrolled in the OCIP, in connection with any and all events,
occurrences, claims, losses and/or payments arising from or in connection with
the performance of the Work.

  (b)   Contractor shall cause each of its Subcontractors, in their respective
subcontracts, to waive all rights of subrogation against Allegheny, and against
all Contractors and Subcontractors enrolled in the OCIP, in connection with any
and all events, occurrences, claims, losses and/or payments arising from or in
connection with the performance of the Work.     (c)   All insurance provided by
Contractors and/or Subcontractors shall be endorsed to waive the insurer’s
rights of subrogation against Allegheny. All insurance provided by Contractors
and/or Subcontractors enrolled in the OCIP shall be endorsed to waive the
insurer’s rights of subrogation against all other Contractors and Subcontractors
enrolled in the OCIP.

20.2   Allegheny’s Responsibilities

  20.2.1   Allegheny agrees to indemnify and save Contractor harmless from any
and all damages, claims, causes of action, liabilities, loss, cost fines,
penalties or expense claimed by third parties for property damage and or bodily
injury, including death, to the proportionate extent caused by the negligence,
gross negligence or willful misconduct of Allegheny, its agents, employees, or
affiliates.     20.2.2   Allegheny shall be responsible for and hold Contractor
harmless for loss of or damage howsoever caused to Allegheny’s property intended
to be incorporated into or used in the Work and located at the Work Site, even
if the loss or damage results from Contractor’s negligence, except that
Contractor shall be responsible for the first $5,000 of any such loss.    
20.2.3   Allegheny will indemnify Contractor for loss of or damage howsoever
caused to Contractor’s property intended to be incorporated into the Work and
located at the Work Site, even if the loss or damage results from

 



--------------------------------------------------------------------------------



 



      Contractor’s negligence, except that Contractor shall be responsible for
the first $5,000 of any such loss.

  20.2.4   Notwithstanding the provisions of Sub-Articles 20.2.1 and 20.2.2,
Contractor shall also be responsible, and not compensated by Allegheny, for:

  (a)   any loss of money or securities in the care, custody or control of
Contractor, which are used or intended for use in paying for or performing the
Work;     (b)   unexplained or mysterious disappearance of any property in
Contractor’s care, custody or control, or shortage of any property disclosed on
taking inventory; or

(c)   theft of property on the part of Contractor, Subcontractors or their
employees.

ARTICLE 21 — INSURANCE

21.1   Contractor shall participate, and require Subcontractors to participate,
in Allegheny’s Controlled Insurance Program (OCIP) pursuant to Exhibit G and
meet the other insurance coverage requirements set forth in Exhibit G.   21.2  
Upon Allegheny’s request, Contractor agrees to participate in a project-wide
bonding program, subguard, primeguard or other insurance programs, and
Contractor shall not bond Subcontractors, unless requested by Allegheny.

 



--------------------------------------------------------------------------------



 



ARTICLE 22 — TOOLS AND EQUIPMENT
Allegheny may loan or furnish tools or equipment to Contractor as an
accommodation for use at a Work Site. Any tools and equipment are loaned or
furnished on an “as is, where is” basis. Contractor agrees:

22.1   to inspect the tools and equipment and make its own determination, before
commencing the Work, that they are adequate for the safe and efficient
performance of the Work by Contractor.   22.2   that the tools and equipment
will be loaned or furnished by Allegheny and accepted by Contractor without
warranty or representation by Allegheny as to their condition or fitness for
Contractor purpose.   22.3   to return the tools and equipment to Allegheny at
the conclusion of use in good condition as when received, ordinary wear and tear
excepted.

Notwithstanding the foregoing, Contractor’s failure to provide regular
maintenance of tools and equipment loaned or furnished by Allegheny shall be
deemed to be willful misconduct.
ARTICLE 23 — RESPONSIBILITY FOR CONSEQUENTIAL DAMAGES
Notwithstanding any other provisions contained elsewhere in this Agreement to
the contrary, neither party, nor their respective affiliates, consultants,
agents or Subcontractors or Vendors of any tier, nor any employees, officers, or
directors of any of the foregoing, shall be liable to the other for any special,
indirect, incidental, punitive, consequential or exemplary damages of any kind
or nature whatsoever, or damages arising from or in connection with any other
party’s loss of actual or anticipated profits or revenues, loss by reason of
shutdown, non-operation, or increased expense of manufacturing or operation,
loss of use, cost of capital, damage to or loss of property or equipment of
Allegheny, or claims of customers of either party, regardless of whether due to
or based upon delay, breach of Agreement, warranty, tort, negligence, strict
liability, error or omission, indemnity or any other cause whatsoever.

 



--------------------------------------------------------------------------------



 



ARTICLE 24 — GOVERNING LAW AND DISPUTE RESOLUTION

24.1   Governing Law       The validity, interpretation and construction of this
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

24.2   Dispute Resolution       All disputes arising under this Agreement or
relating to the Work: (i) between Allegheny and Contractor; (ii) between and
among Contractor, Subcontractors and/or Vendors; and (iii) between and among
Allegheny, Contractor and other contractors of Allegheny shall be resolved in
accordance with the Dispute Resolution Procedure attached hereto as Exhibit H.
Contractor agrees that any disputes with other contractors of Allegheny or their
subcontractors will not delay completion of the Work, which shall be continued
by Contractor, subject to the rights herein provided. All purchase orders and
subcontracts shall require Subcontractors and Vendors to agree to resolve all
disputes in accordance with said Dispute Resolution Procedure. Contractor shall
require that Subcontractors and Vendors comply with the Dispute Resolution
Procedure and it be flowed down to lower-tier Subcontractors, as well as use
best efforts to flow the Dispute Resolution Procedure down to lower-tier
Vendors. Subcontractors or Vendors consent to be joined in any dispute
resolution proceeding, at Allegheny’s option, if the Subcontractor’s or Vendor’s
Work is related to such proceeding.

ARTICLE 25 — OWNERSHIP OF INVENTIONS AND DOCUMENTS

25.1   Ownership of Documents       Drawings, specifications and other
documents, including those in electronic form, prepared by Contractor and
Contractor’s consultants are instruments of service for use solely with respect
to the Work and other work for Allegheny. Contractor and Contractor’s
consultants shall be deemed the authors and owners of their respective
instruments of service and shall retain all common law, statutory and other
reserved rights, including copyrights. Upon execution of this Agreement,
Contractor grants to Allegheny a paid up royalty free, nonexclusive license to
reproduce Contractor’s and Contractor’s consultant’s instruments of service for
the purpose of constructing, using, maintaining, operating, expanding or
updating the Work and other work for Allegheny, provided that Allegheny shall
comply with all obligations, including payment of all undisputed sums due, under
this Agreement. If Allegheny is in compliance with the foregoing requirements,
to the extent necessary, Contractor and Contractor’s consultants also grant to
Allegheny a paid up nonexclusive license to create and use photographs,
drawings, sketches, artistic representations and other similar representations
of the Work or other work for Allegheny and to modify and/or change the Work or
other work for Allegheny.

 



--------------------------------------------------------------------------------



 



25.2   Contractor shall cause provisions substantially similar to
Sub-Article 25.1 to be included with all of Contractor’s agreements with its
consultants and shall require all of Contractor’s consultants to grant the
licenses to Allegheny as described in Sub-Article 25.1.   25.3   Contractor
shall provide to Allegheny, in a medium (e.g., disk, magnetic tape, network
direct transfer, etc.) approved by Allegheny, a digital copy of the most recent
design drawings, specifications and other documents, including those which were
produced or created by Contractor’s consultants and/or others.   25.4   In the
case of products, materials, systems, etc., protected by patent, Contractor and
its consultants shall not specify or cause to be specified any infringing use of
a patent. Should Contractor become aware of or receive notice of potential
infringement of any intellectual property right related to the Work or other
work for Allegheny, regardless of the source of that awareness or notice,
Contractor shall (i) immediately cease the copying and any other activity which
is the potential source of infringement; and within seven (7) calendar days
(ii) investigate the potential infringement; (iii) submit to Allegheny copies of
all documents relating to that awareness, the notice, or the object thereof; and
(iv) issue to Allegheny a complete written response and analysis of the
potential infringement and the course of action recommended by Contractor.
Contractor shall submit to Allegheny a supplement of the initial report within
seven (7) calendar days of Contractor’s receipt of, or awareness of, additional
related information. Nothing in this Agreement shall be deemed to relieve
Contractor of its obligations under this Sub-Article, nor shall Allegheny’s
receipt of the information indicated in this Sub-Article give rise to any duty
or obligation on the part of Allegheny.

25.5   Ownership of Inventions       If Contractor or its personnel or
Subcontractors or their personnel make any inventions, discoveries or
improvements (collectively, “Inventions”) patentable or unpatentable, resulting
from Contractor’s work hereunder, Contractor shall promptly disclose those
Inventions to Allegheny in writing. Inventions covered in this Sub-Article shall
include those conceived during the term of this Agreement between Allegheny and
Contractor. Further, Contractor hereby assigns, and shall require its employees
and Subcontractors to assign, each such Invention to Allegheny. Contractor also
shall require its employees to execute such papers as Allegheny requests in
connection with any assignment and in connection with the acquisition of letters
patent, U.S. and foreign, on any Inventions. Any compensation to which a
Contractor’s employee may be entitled by Law or otherwise for assigning
Inventions shall be for Contractor’s account.

 



--------------------------------------------------------------------------------



 



25.6   Infringement Notice and Indemnification       If either Contractor or
Allegheny is made the subject of any claim or lawsuit based on the alleged
infringement or misappropriation of any third-party patent, copyright, trade
secret or other proprietary right by reason of any aspect of the Work provided
hereunder, it shall promptly notify the other party in writing. Allegheny shall
defend and indemnify Contractor against those claims or lawsuits based on the
actual or alleged infringement or misappropriation of any such third-party right
by Contractor only to the extent that Contractor’s allegedly infringing or
misappropriating conduct is expressly required in writing by Allegheny. This
indemnity shall not extend to conduct of Contractor, which is discretionary to
Contractor. Contractor shall defend and indemnify Allegheny against all other
claims or lawsuits based on the actual or alleged infringement or
misappropriation of any third-party right. The indemnities set forth in this
Sub-Article 25.6 shall include, without limitation, all penalties, awards, and
judgments; all court and arbitration costs; legal costs, including attorneys
fees; and other reasonable out-of-pocket costs incurred in connection with such
claims or lawsuits. The indemnifying party shall have the right to control the
defense of any litigation, and to settle or compromise all claims and lawsuits
subject to its indemnity. However, the indemnifying party may not settle or
compromise such claim or lawsuit without the written consent of the indemnified
party if any settlement or compromise: (i) requires the indemnified party to
part with any property right or interest, assume any obligation or make any
payment not indemnified; or (ii) subjects the indemnified party to any
injunction. Subject to the foregoing, the indemnified party shall have the
right, at its option and expense, but not the obligation, to retain advisory
counsel to represent its interests in defending any such claim or lawsuit.      
If any action results in an injunction against Allegheny with respect to the
Work performed under this Agreement, Contractor agrees that it shall, at its
option and its sole expense, either: (i) procure for Allegheny the right to
continue using the infringing subject matter; or (ii) replace or modify the same
so that it becomes non-infringing.

 



--------------------------------------------------------------------------------



 



ARTICLE 26 — CONFIDENTIAL INFORMATION

26.1   Contractor’s Duty of Confidentiality       Contractor shall hold in
confidence all business and technical information that is made available to
Contractor, directly or indirectly, by Allegheny or developed or acquired by
Contractor in performing the Work under this Agreement (collectively
“Confidential Information”), except:

  (a)   information, which is or becomes, without fault of Contractor, part of
the public domain;     (b)   information, which Contractor can show, was
received by Contractor from an independent third party that is under no
obligation to Allegheny regarding the information;     (c)   information, which
Contractor can show was already in Contractor’s possession at the time the
information, was made available to Contractor, directly or indirectly, from
Allegheny.

Additionally, if so required by Law or valid legal or regulatory process,
Contractor may disclose Confidential Information, but only following notice by
Contractor to Allegheny of the requirement to disclose and reasonable
cooperation with any attempt by Allegheny to maintain the confidentiality of
such Confidential Information.

26.2   Contractor’s Use of Confidential Information       Contractor shall not,
without the prior written approval of Allegheny, as appropriate, use the
Confidential Information that Contractor is required to keep confidential
hereunder for any purpose other than the performance of the Work under this
Agreement.

26.3   Contractor’s Information       The existing Confidentiality Agreement
between Allegheny and Contractor, dated March 16, 2006 shall apply to
confidential information disclosed prior to the date of this Agreement, but is
superceded by the terms of this Article 26 from the date of this Agreement
forward. Except for the underlying data and proprietary methodology for
developing and preparing estimates and measured performance, which are herein
designated confidential by Contractor, Allegheny shall have no obligation of
confidence with respect to any other information disclosed to Allegheny by
Contractor, and Allegheny shall be free to use or disclose any or all of the
information contained in any drawing, record or other document to third parties
without accounting to Contractor therefor. In the absence of any such separate
confidentiality agreement, Contractor shall not place any restrictive notices on
any information, no matter the form of its recording, that Contractor provides
to Allegheny hereunder. If Contractor places any such restrictive notices on any
drawing, record or other document, Allegheny is hereby authorized to nullify,
remove, or disregard those notices.

 



--------------------------------------------------------------------------------



 



ARTICLE 27 — USE OF TRADEMARK AND PUBLICITY
Contractor shall not, without the prior written consent of Allegheny: (i) use
the name or any trade name or registered trademark of Allegheny in any
advertising or communications to the public in any format, except as necessary
to perform the Work; (ii) make publicity releases or announcements regarding
this Agreement, the performance of the Work or any related activities; or
(iii) take any photographs, video or other recordings of Allegheny’s property,
except as otherwise provided in the Job Specification. Contractor shall cause
Subcontractors and Vendors to comply with these requirements.
ARTICLE 28 — AUDIT

28.1   Contractor shall maintain and preserve, and shall require Subcontractors
to maintain and preserve, in accordance with generally accepted accounting
practices, accurate documentation and data (including but not limited to written
and electronic records, books of account, correspondence, plans, permits,
licenses, drawings, payroll records, memoranda, invoices including all back-up
details, receipts, records relating to air freight and ground transportation and
documentation of related systems and controls) pertaining to the performance of
the Work under this Agreement, as well as any gift or entertainment expenses
incurred by Contractor or Subcontractors pertaining to the Work under this
Agreement. A listing of the minimum data field requirements for audit purposes
to be maintained by Contractor and Subcontractors is attached hereto as
Exhibit K.   28.2   At all reasonable times, Contractor shall permit and shall
require Subcontractors to permit, employees and agents of Allegheny, and its
insurers, to have access to its and their offices and work locations to examine,
reproduce and retain copies of such documentation and data and discuss with
Contractor’s and Subcontractors’ personnel in connection therewith, as necessary
for Allegheny to verify and monitor: (i) that Reimbursable Costs are actually
incurred and paid; (ii) the existence and effectiveness of Contractor’s and
Subcontractors’ business practices; and (iii) Contractor’s compliance with the
terms of this Agreement. Where Work is billable under Fixed Rates, Allegheny
shall have sufficient access to those rates to satisfy themselves that the Work
provided thereunder have not also been separately billed on some other basis
(e.g., a reimbursable basis).   28.3   The provisions of this Article shall be
applicable during the term of this Agreement and for a period of three (3) years
thereafter. If errors or deficiencies are identified by an audit or otherwise,
Contractor shall take prompt corrective action and advise Allegheny thereof.

 



--------------------------------------------------------------------------------



 



ARTICLE 29 — BUSINESS STANDARDS

29.1   Business Standards       Contractor, in performing its obligations under
this Agreement, shall establish and maintain in effect appropriate business
standards, procedures and controls to avoid any real or apparent impropriety
that might affect adversely or conflict with the interests of Allegheny.
Contractor shall exercise all reasonable care and diligence to prevent any
actions or conditions, which could result in a conflict with the best interests
of Allegheny. This obligation shall apply to the activities of the employees of
Contractor and Subcontractors in their relations with the employees of Allegheny
and their families and/or third parties arising from this Agreement. These
efforts shall include, but not be limited to, establishing precautions to
prevent their employees or Subcontractors from making, receiving, providing or
offering any substantial gifts, extravagant entertainment, payments, loans, or
other considerations.

29.2   Accuracy of Records       Contractor agrees that all financial
settlements, billings, and reports rendered to Allegheny or its representative
shall reflect properly the facts about all activities and transactions handled
for the account of Allegheny, which data may be relied upon as being complete
and accurate in any further recordings and reporting made by Allegheny or its
representatives for whatever purpose.   29.3   Compliance With Law      
Contractor agrees and will secure agreement by Subcontractors to comply with Law
in performance of the Work. Notwithstanding anything in this Agreement to the
contrary, no provision shall be interpreted or applied so as to require
Allegheny or Contractor to do, or refrain from doing, anything which would
constitute a violation of, or result in a loss of economic benefit under, United
States anti-boycott and other export laws and regulations. Contractor represents
that it shall not make any improper payments of money or anything of value to a
government official (whether appointed, elected, honorary, or a career
government employee) in connection with this Agreement, nor shall it make
improper payments to a third party knowing or suspecting that the third party
will give the payment, or a portion of it, to a government official.   29.4  
Notice of Non-Compliance       Contractor agrees to notify Allegheny promptly
upon discovery of any instance where the Contractor fails to comply with this
Article. If Contractor discovers or is advised of any errors or exceptions
related to its invoicing for the Work, Contractor and Allegheny will together
review the nature of the errors or exceptions, and Contractor will, if
appropriate, promptly take corrective action and adjust the relevant invoice or
refund overpayments.

 



--------------------------------------------------------------------------------



 



ARTICLE 30 — NO INFORMATION BROKERING

30.1   Warranty and Representation       Contractor and Allegheny are aware of a
practice (referred to in this Article as “Information Brokering”) where certain
parties approach contractors, subcontractors vendors, or others and offer
confidential information or illicit influence in order to obtain business
through corruption of competitive bidding processes. Contractor recognizes that
the practice of Information Brokering or any other corruption of the Agreement
award process is not permitted. Allegheny and Contractor agree, warrant and
represent that they have not and will not, and Contractor shall direct
Subcontractors not to, utilize Information Brokering in connection with this
Agreement.

30.2   Notification       Contractor agrees that it will promptly notify
Allegheny’s General Counsel in writing if anyone approaches Contractor for the
purpose of Illegal Information Brokering concerning this Agreement or any
related business interest of Allegheny. Allegheny undertakes that such notice
and any related information provided by Contractor will be treated with the
utmost discretion.

ARTICLE 31 — MANAGEMENT OF WASTE AND HAZARDOUS MATERIALS

31.1   Contractor and its Subcontractors shall have the responsibility and
liability for the proper management of non-hazardous wastes resulting from their
Work, as well as for the proper disposal of non-hazardous wastes at the Work
Site, pursuant to the Job Specification and according to Law. In particular, but
without limitation, Contractor and Subcontractors shall implement procedures to
minimize the generation of non-hazardous waste. These procedures shall include,
at a minimum, process substitution, materials recovery, and continued product
use.   31.2   Contractor and Subcontractors shall, in performing the Work, have
the responsibility and liability for all hazardous materials brought onto or
generated at the Work Site by Contractor and Subcontractors, including the
proper permitting, removal and disposal of all such hazardous materials
according to Law. In particular, but without limitation, Contractor and
Subcontractors shall implement procedures to minimize the generation of
hazardous materials. These procedures shall include, at a minimum, process
substitution, materials recovery, and continued product use. When possible,
Contractor shall select less toxic alternatives to minimize the generation of
hazardous materials. Contractor shall maintain a log of all hazardous materials,
including their quantity, locations and place of disposal, and provide copies of
such log regularly to Allegheny. Contractor in performing the Work shall remove
all Contractor and Subcontractor hazardous materials from the Work Site as soon
as practicable, but in no event later than acceptance of the Work.   31.3   In
the event pre-existing hazardous materials, including asbestos or asbestos
containing materials, are identified at the Work Site, Contractor shall provide
notice of such existence and Allegheny shall remove and dispose of such
materials.

 



--------------------------------------------------------------------------------



 



31.4 Contractor shall defend, indemnify and hold harmless Allegheny, and
Allegheny’s parents, subsidiaries, contractors, subcontractors and suppliers of
any tier, affiliates and the officers, directors, employees, successors and
assigns of each of them, from and against all Losses (as defined in
Sub-Article 31.5 below) resulting from or related to: (i) any hazardous material
that has been brought onto the Work Site by Contractor or any Subcontractors or
any person acting on behalf of, or under the direction or supervision of
Contractor or Subcontractors; (ii) Contractor’s failure to timely notify
Allegheny of the presence of any hazardous material on, or the release of any
hazardous material on or from, the Work Site, (iii) Contractor’s failure to
remove or properly dispose of any such hazardous materials or waste generated by
Contractor or Subcontractors at the Work Site; or (iv) Contractor’s or a
Subcontractor’s failure to comply with Law with respect to any such hazardous
materials or waste. Contractor’s obligations hereunder shall not be limited by
the provisions of any Workers’ Compensation act or similar statute or otherwise.
31.5 Allegheny shall protect, defend, indemnify and hold harmless Contractor and
its affiliates, consultants, agents, Subcontractors and Vendors of any tier, and
any and all employees, officers, or directors of any of the foregoing (the
“Contractor’s Indemnified Parties”), from and against any and all claims
(including all penalties, attorney’s fees, fines, or administrative or civil
sanctions related directly to such claims), losses, costs, judgments, damages,
(but excluding incidental, consequential, indirect and special damages),
penalties, and liabilities (the “Losses”) suffered as a result of or arising out
of or in connection with the performance of the Work and relating to any
hazardous material not introduced to the Work Site by Contractor or Contractor’s
Indemnified Parties.
ARTICLE 32 — ASSIGNMENT OF AGREEMENT
Allegheny may assign this Agreement, including all its rights and obligations
hereunder, without the consent of Contractor. Allegheny also may add Monongahela
Power Company as another owner party to this Agreement without the consent of
Contractor and Monongahela Power Company shall have all the rights of Allegheny
under this Agreement. Contractor shall not assign this Agreement or any part
hereof without Allegheny’s prior written approval, which approval shall not
relieve Contractor of its obligations under this Agreement. Any assignment made
by Contractor not in accordance with this Article shall be void.
ARTICLE 33 — EXECUTIVE SPONSOR AND NOTICES

33.1   Executive Sponsor

  33.1.1   Allegheny’s Executive Sponsor, Michael V. Herriott, or other such
person as may be subsequently designated in writing by Allegheny, shall be the
primary contact with Contractor’s corporate management and shall have authority
to act for Allegheny with respect to all matters pertaining to this Agreement.

 



--------------------------------------------------------------------------------



 



  33.1.2   Contractor’s Executive Sponsor, Frank C. Gross, Jr., an officer of
Contractor or some other officer as may be subsequently designated in writing by
Contractor, shall have authority to act for Contractor with respect to all
matters pertaining to this Agreement. The Executive Sponsor shall be available
to Allegheny’s representatives at any reasonable time, regarding among other
things, communications to Contractor’s corporate management of its performance
of the Work. It is agreed that the Executive Sponsor shall maintain a detailed
knowledge of the progress of the Work and of significant or anticipated problems
and shall ensure that Contractor fulfils its obligations under this Agreement.
In particular, the Executive Sponsor shall attend regular project review
meetings and shall receive copies of Contractor’s regular progress reports and
other significant correspondence. If Contractor’s Project Manager and
Allegheny’s Project Manager cannot reach agreement on any material matter
related to the Work, the matter will be decided by Contractor’s Executive
Sponsor and Allegheny’s Executive Sponsor.

33.2   Notices

  33.2.1   Notices required by this Agreement shall be in writing and shall be
sent by hand or certified mail or overnight delivery services to Contractor or
Allegheny at the respective party’s office address set forth below, to the
attention of the respective Designated Representative:

         
 
 
Allegheny:
  Contractor:
 
  ATTN: Michael V. Herriott   ATTN: James D. Ferrara
 
       Allegheny Energy   Washington Group International
 
       800 Cabin Hill Drive    510 Carnegie Center
 
       Greensburg, PA 15601   Princeton, NJ 08543-5287
 
       
 
  With a copy to:    
 
       
 
 
Allegheny:
  Contractor:
 
  ATTN: General Counsel   ATTN: Charles J. Nash, Jr.
 
       Allegheny Energy   .Washington Group International
 
       800 Cabin Hill Drive    510 Carnegie Center
 
       Greensburg, PA 15601   Princeton, NJ 08543-5287

  33.2.2   The effective date of notice shall be the date the notice is received
by the addressee or it reaches the office of the addressee, whichever is
earlier.

 



--------------------------------------------------------------------------------



 



ARTICLE 34 — ALCOHOL AND DRUGS

34.1   Contractor certifies that to the best of its knowledge and belief, none
of its personnel or those of Subcontractors shall perform any Work for Allegheny
while under the influence of alcohol and/or drugs. Contractor’s and
Subcontractor’s personnel performing the Work for Allegheny shall be informed
about its alcohol and drug policy.   34.2   Contractor’s and Subcontractors’
personnel shall be advised to neither abuse medications nor use, possess,
distribute or sell alcohol and/or drugs when performing the Work for Allegheny
or on premises owned or controlled by Allegheny. Upon for cause suspicion that
so happens, Contractor’s or Subcontractors’ personnel shall be suspended from
performing Work for Allegheny. In such instances, Allegheny also has the right
to instruct the Contractor to remove subject personnel from performing the Work
for Allegheny. In those instances where personnel have been removed from
performing the Work caused by possible alcohol and drug abuse, such personnel
shall be allowed to resume performing the Work only if the Contractor can
document that such personnel have passed an alcohol and drug test.   34.3   The
Contractor shall introduce guidelines and implement procedures to ensure an
alcohol and drug free working place when performing the Work for Allegheny.
Allegheny has the right to request documentation to ensure that the guidelines
and procedures are in compliance with Allegheny’s requirements.

The obligations of Contractor set forth in this Article 34 are in addition to,
and are to be read consistently with, Contractor’s obligations regarding alcohol
and drugs as set forth in the Safety and Health Manual.
ARTICLE 35 — HEALTH AND SAFETY
Contractor and any Subcontractor and/or Vendor shall work according to all
applicable safety regulations issued by public authorities and Allegheny, and
shall handle and leave equipment and premises in accordance with these
regulations. Specific requirements shall be defined before the service is
carried out. Safety equipment shall be used in accordance with applicable rules
for this type of work. Contractor shall report all accidents, injuries and
near-misses promptly to Allegheny’s Designated Representative. The obligations
of Contractor set forth in this Article 35 are in addition to, and are to be
read consistently with, Contractor’s obligations regarding health and safety as
set forth in the Safety and Health Manual.
ARTICLE 36 — RIGHT OF REMOVAL
Contractor shall promptly remove from Work Site any employee or agent of
Contractor, any Subcontractor or any employee or agent of Subcontractor
performing Work under this Agreement, or any Vendor or any employee or agent of
Vendor performing Work under this Agreement as Allegheny may for any reason
designate. If Allegheny has a reasonable basis for designating such removal,
Contractor hereby releases and forever discharges and holds harmless Allegheny
from any costs, claims, losses, and damages

 



--------------------------------------------------------------------------------



 



of any kind whatsoever based on negligence, defamation, wrongful
discharge/dismissal or otherwise which Contractor may suffer, sustain, pay or
incur as the result of any removal and will indemnify, defend and hold harmless
Allegheny against any third party claims based on removals under this Article.

 



--------------------------------------------------------------------------------



 



ARTICLE 37 — FORCE MAJEURE

37.1   No delay or failure of performance by either party shall constitute
default hereunder or give rise to any claim for damages if, and to the extent,
such delay or failure is caused by force majeure. Force majeure means an
unforeseeable, irresistible occurrence beyond the control and without the fault
or negligence of the party affected and which said party is unable to prevent or
provide against by the exercise of reasonable diligence including, but not
limited to: acts of God or the public enemy; expropriation or confiscation of
facilities; war, rebellion, sabotage or riot, floods, unusually severe weather
that could not reasonably have been anticipated; fires, explosions, or other
catastrophes; changes in Law; strikes or any other concerted acts of workers;
and other similar occurrences; but lack of finances shall in no event be deemed
to be a cause beyond a party’s control.   37.2   The following are specifically
excluded as force majeure occurrences unless: (i) they were caused by force
majeure of the type set forth in the preceding clause; and (ii) an acceptable
alternate source of work or materials is unavailable:

  (a)   late performance by a Subcontractor caused by a shortage of supervisors
or labor, inefficiencies, or similar occurrences.     (b)   late delivery of
equipment or materials caused by congestion at a manufacturer’s plant or
elsewhere, an oversold condition of the market, inefficiencies, or similar
occurrences.

37.3   The party invoking the force majeure will: (i) immediately notify the
other party; (ii) make every effort to remedy the cause of non-performance; and
(iii) perform the entirety of its obligations as soon as this cause has gone,
the other party being released from its Contractual obligations until such time
as the cause has gone. Contractor shall not have the right to terminate the Work
by reason of Allegheny having invoked force majeure.   37.4   When the effect of
said occurrence is established, Allegheny shall issue a Change Order.

ARTICLE 38 — AMENDMENTS
Any amendment to the terms of this Principal Document and Exhibits shall only be
effective if made in writing and signed by Allegheny and Contractor.
ARTICLE 39 — PRECEDENCE
In the event of a conflict between any provisions of this Agreement, the terms
in this Principal Document shall take precedence and govern over the Job
Specification and the Exhibits.
ARTICLE 40 — MISCELLANEOUS

40.1   Severability       If any provision or portion of this Agreement shall be
adjudged invalid or unenforceable by a court of competent jurisdiction or by
operation of Law, that

 



--------------------------------------------------------------------------------



 



    provision or portion of this Agreement shall be deemed omitted and the
remaining provisions shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



40.2   Waiver       No waiver by a party of a right or default under this
Agreement shall be effective unless in writing. No such waiver shall be deemed a
waiver of any subsequent right or default of a similar nature or otherwise.  
40.3   Remedies Cumulative       The remedies provided for in this Agreement are
cumulative and shall be in addition to other remedies available at Law.
Notwithstanding anything to the contrary contained herein, the remedies
specified in Article 6 shall be Allegheny’s sole and exclusive remedies for any
warranty claims.   40.4   Sole Benefit       This Agreement and all rights
hereunder are intended for the sole benefit of the parties hereto and shall not
imply or create any rights on the part of, or obligations to, any other person.
  40.5   Counter Parts       This Agreement may be executed in counterparts,
which shall, in the aggregate, when signed by all parties constitute one and the
same instrument, and thereafter, each counterpart shall be deemed an original
instrument as against any party who has executed it. Facsimile signatures shall
be enforceable as original signatures.

ARTICLE 41 — SURVIVING OBLIGATIONS
Contractor’s obligations under this Agreement including, without limitation, the
requirements of Articles 6,12,13,15, 20, 21, 26, 28, 31, 40 and 41 shall survive
any termination or suspension of the Work, Completion of the Facility,
Acceptance or Allegheny’s making full payment of the Agreement Price, anything
in this Agreement to the contrary notwithstanding.
ARTICLE 42 — LIMITATION OF LIABILITY
Notwithstanding any other provisions contained elsewhere in this Agreement to
the contrary, in no event shall the liability of Contractor to Allegheny,
whether in contract, warranty, tort, negligence, strict liability, delay, error
or omission, indemnity, or otherwise for the performance or breach of this
Agreement or anything done in connection therewith (but excluding fraud and
willful misconduct by Contractor) exceed twenty five percent (25%) of the amount
paid to Contractor under this Agreement. Said liability shall be excess of any
valid and collectible insurance under Exhibit G.

 



--------------------------------------------------------------------------------



 



ARTICLE 43 — ENTIRE AGREEMENT
This Agreement constitutes the entire agreement between Allegheny and
Contractor, and it supersedes all prior negotiations, representations or
agreements, either oral or written, related to the subject matter hereof
including, without limitation, Allegheny’s invitation for proposals and
Contractor’s proposal, except to the extent they are expressly incorporated
herein.
IN WITNESS WHEREOF, the parties, intending to be legally bound, have duly
executed this Agreement in duplicate originals as of day and year first written
above.

                     
 
  Washington Group International           Allegheny Energy Supply Company, LLC
   
 
                   
By:
  /s/ Louis Pardi       By:   /s/ Michael V. Herriott    
 
                   
Name:
  Louis Pardi       Name:   Michael V. Herriott    
 
                   
 
  (Typed or Printed)           (Typed or Printed)    
 
                   
Title:
  President-Power       Title:   V. P. Construction & Engineering    
 
                   
Date:
  July 13, 2006       Date:   July 13, 2006    
 
                   

 